Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objection
Claims 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections 35 U.S.C. 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 13-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The MPEP states that the purpose of the written description requirement is toensure that the inventor had possession, as of the filing date of the application, of thespecific subject matter later claimed by him. The courts have stated: 
"To fulfill the written description requirement, a patent specification mustdescribe an invention and do so in sufficient detail that one skilled in the art canclearly conclude that "the inventor invented the claimed invention." Lockwood v.American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir.1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir.1989) ("[T]he description must clearly allow persons of ordinary skill in the art torecognize that [the inventor] invented what is claimed."). Thus, an applicantcomplies with the written description requirement "by describing the invention,with all its claimed limitations, not that which makes it obvious," and by using"such descriptive means as words, structures, figures, diagrams, formulas, etc.,that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d at1966." Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d1398. 
Further, for a broad generic claim, the specification must provide adequate writtendescription to identify the genus of the claim. In Regents" of the University of Califorrniav. Eli Lilly & Co. the court stated: 
"A written description of an invention involving a chemical genus, like adescription of a chemical species, 'requires a precise definition, such as bystructure, formula, [or] chemical name,' of the claimed subject matter sufficient todistinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; Inre Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In othercases, particularly but not necessarily, chemical cases, where there isunpredictability in performance of certain species or subcombinations other thanthose specifically enumerated, one skilled in the art may be found not to havebeen placed in possession of a genus ...") Regents of the University of Califorrniav. Eli Lilly & Co., 43 USPQ2d 1398. 

The MPEP states that for a generic claim the genus can be adequately described ifthe disclosure presents a sufficient number of representative species that encompass thegenus. MPEP § 2163. If the genus has a substantial variance, the disclosure mustdescribe a sufficient variety of species to reflect the variation within that genus. SeeMPEP § 2163. Although the MPEP does not define what constitute a sufficient numberof representative species, the courts have indicated what do not constitute a representativenumber of species to adequately describe a broad genus. In Gostelli, the courtsdetermined that the disclosure of two chemical compounds within a subgenus did notdescribe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618. 
The Guidelines for Examination of Patent Applications Under 35 USC 112, ¶1,"Written Description" Requirement (Federal Register, Vol. 66, No. 4, pg. 1105, column3), in accordance with MPEP § 2163, specifically state that for each claim drawn to agenus the written description requirement may be satisfied through sufficient descriptionof a representative number of species by a) actual reduction to practice; b) reduction todrawings or structural chemical formulas; c) disclosure of relevant, identifyingcharacteristics (i.e. structure) by functional characteristics coupled with a known ordisclosed correlation between function and structure. The analysis of whether thespecification complies with the written description requirement calls for the examiner tocompare the scope of the claim with the scope of the description to determine whetherapplicant has demonstrated possession of the claimed invention (Federal Register, Vol.66, No. 4, p. 1105, 3rd column, 3rd paragraph). Below is such comparison. 
Scope of claims (elected invention):

    PNG
    media_image1.png
    623
    609
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    131
    609
    media_image2.png
    Greyscale

Note, given broadest reasonable interpretation in light of the specification (MPEP § 2111), the term “sulfur containing functional group would be construed to encompass any moieties comprising a sulfur element.
Scope of disclosure Reduction to Practice
The compounds or pharmaceutical composition disclosed in the application are a reaction mixture of Nitro-oleic acid and sodium sulfide. The compounds in the miture were indentified as diamers, a combination of diastereomers with a variable number of bridging sufur atoms. Those thiolated nitro-oleic acids were tested and showed s superior dose-dependant antioxidant response in RAW264.7 cells as compared with nitro-oleic acid. See, example 1 herein. 

Reduction to structural of chemical formulas:
The only disclosure, in addition to the species reduced to practice, is in the form of general formula with lists of possible groups. This kind of disclosure is not representation of any species. A "laundry list" disclosure of every possible moiety does not constitute a written description of every species in a genus because it would not "reasonably lead" those skilled in the art to any particular species. MPEP 2163.1.A. and Fujikawa v. Wattanasin, 93 ”.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed.Cir. 1996). Therefore, there is no species (e.g., by reduction to structural/chemical formulas) in addition to those reduced to practice. 
Correlation between Structure and Function." 
A correlation between structure and function, for the instantly claimed genus of compounds, is neither known in the art nor disclosed in the specification. Thus, it is not understood what specific structures for the claimed variables will lead to compounds that have the instantly claimed activity. III. Analysis of Fulfillment of" Written Description Requirement:The structure/activity relationship (SAR) for binding and activity is elucidated upon analysis of IC50 data of multiple compounds with various types of structural modifications. These types of studies provide insight into the structural limitations that are required for activity, i.e. specific structural elements tolerated for the claimed activity. In instant case, while the disclose would support the (S)xR be simple sulfur containing moiety such as those recited in claims 15 and 16, similar to compounds break-up from the dimers, des not provides support for the general term of “sulfur containing functional group” encompassing any sulfur containing moieties with distinct shapes, sizes, polarity and oxidative status. In the absence of such correlation, it is not possible to determine what structural modifications will allow for the preservation of thedesired activity. In conclusion: (i) substantial structural variation exists in the genus/subgenus embraced by claims 1, 2, and 13-14; (ii) disclosure of species supporting genus is limited to compounds reduced to practice, which scope is not commensurate with the scope of genus/subgenus claimed; (iii) common structural attributes of the claimed genus/subgenus, combined with a correlation between structure and function, is neither disclosed in the instant application nor commonly known in the art. Thus, the specification fails to provide adequate written description for the genus of compounds claimed and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention. 
Response to the Arguments	
Applicants’ amendments and remarks submitted  August 30, 2022 have been fully considered, and found persuasive. Above is a new ground rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627